Citation Nr: 0014812	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-29 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for a low back disability, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation from 
an original grant of service connection for right shoulder 
separation residuals.

3.  Entitlement to an increased (compensable) evaluation from 
an original grant of service connection for right hand and 
right little finger injury residuals.


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to 
February 1997.  Service records show that he had 4 years of 
prior active service.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which, inter alia, service 
connection for the issues identified on the first page of 
this decision was granted, and the disability evaluations 
indicated were assigned.  In September 1999, the Board 
remanded this case in order to ensure satisfaction of due 
process concerns.  The veteran was scheduled for a hearing 
but was unable to attend as he explained in a May 2000 
letter.  He did not request that another hearing be 
scheduled.  The case is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Since service connection was granted, a low back 
disability have been manifested primarily by no more than 
slight limitation of lumbar spine motion, and by the absence 
of postural abnormality or fixed deformity.  Muscle spasms 
are not shown, and the musculature of the back was within 
normal limits.  

3. Since service connection was granted, a right shoulder 
separation residuals have been manifested primarily by 
limitation of certain movements, and by the absence of right 
shoulder tenderness, deformity, swelling, subluxation or 
instability.


4.  Since service conection was granted, right hand and right 
little finger injury residuals have been manifested primarily 
by decreased range of motion on extension of the 
metacarpophalangeal joint of the little finger.  Neither 
ankylosis of the right little finger, nor right hand 
anatomical or functional defects, are shown.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a low back 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (1999).

2.  The criteria for a compensable evaluation for right 
shoulder separation residuals are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5203 (1999).

3.  The criteria for a compensable evaluation for right hand 
and right little finger injury residuals are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.31, 
4.40, 4.45, 4.71a, Diagnostic Codes 5215, 5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded; that is, his claims are plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992), and Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran has not indicated that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder or which have 
not been sought by VA, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.


Service connection for a low back disability, for right 
shoulder separation residuals, and for right hand and right 
little finger injury residuals, was granted by the RO in 
March 1997, following review of evidence that consisted 
primarily of the veteran's service medical records.  The RO 
noted that these records indicated that these disorders had 
been initially manifested during service, and assigned a 10 
percent rating for the veteran's low back disability, and 
noncompensable evaluations for right shoulder separation 
residuals, and for right hand and right little finger injury 
residuals.  This appeal ensued.

Each of the issues on appeal is discussed below.

I.  A Low Back Disability

The severity of a service-connected disorder is ascertained, 
for VA compensation purposes, by the application of 
diagnostic criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Schedule).  Under 
these criteria, the 10 percent rating for the veteran's low 
back disability, which was characterized by the RO in March 
1997 as chronic mechanical low back pain, contemplates the 
presence of characteristic pain on lumbosacral motion 
(Diagnostic Code 5295) or slight limitation of lumbar spine 
motion (Diagnostic Code 5292).  An increased rating (20 
percent) is appropriate for lumbosacral strain that is 
manifested by muscle spasm on extreme forward bending and a 
loss of lateral spine motion in the standing position 
(Diagnostic Code 5295), or for moderate limitation of lumbar 
spine motion (Diagnostic Code 5292).

The criteria for an increased rating are not satisfied.  The 
report of a June 1997 VA examination shows that the veteran 
cited chronic intermittent low back pain, especially after 
lifting.  On examination, however, no lumbar tenderness, 
fixed deformity or postural abnormality was observed.  The 
musculature of the back was within normal limits.  The 
veteran exhibited forward lumbar flexion to 95 degrees, which 
constitutes full or normal lumbar flexion; backward extension 
to 30 degrees, 

as compared to full or normal backward extension of 35 
degrees; right and left lateral flexion to 35 degrees each, 
as compared to full or normal lateral flexion of 40 degrees; 
and left lumbar rotation to 36 degrees and right lumbar 
rotation to 31 degrees, as compared to full or normal lumbar 
rotation of 35 degrees.  While certain lumbar spine movement 
may have been minimally impaired, the report does not 
demonstrate that the limitation of lumbar spine motion 
exhibited by the veteran was of such a nature as could be 
deemed more than slight in degree.  It must also be noted 
that the examination report does not indicate the presence of 
lumbar muscle spasms, or that there is more than minimal loss 
of lateral spine motion.

The Board further notes that, while the veteran has referred 
to functional impairment resulting from his low back 
disability, the clinical evidence does not demonstrate that 
any such impairment is not adequately compensated by the 10 
percent rating currently in effect.  See 38 C.F.R. § 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 stipulate that functional 
impairment must be supported by adequate pathology.  In the 
instant case, the medical record, as indicated above, fails 
to show any such pathology, but to the contrary shows that 
lumbar spine posture and musculature were normal, and that 
there were no fixed deformities.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a low back disability.  That 
claim, accordingly, fails.

II.  Right Shoulder Separation Residuals

The severity of a disability characterized as right shoulder 
separation residuals is ascertained by the application of 
rating criteria set forth at Diagnostic Code 5203 of the 
Schedule, under which the noncompensable rating currently in 
effect contemplates disability that is productive of less 
impairment than would result from malunion of the clavicle or 
scapula.  See 38 C.F.R. § 4.31 (1999).  A compensable 

(10 percent) rating would be warranted for either malunion of 
the clavicle or scapula, or for impairment that would be the 
equivalent thereof.

After a review of the evidence, the Board finds that the 
criteria for a compensable evaluation are not met.  The 
report of the June 1997 VA examination shows that the veteran 
cited pain on elevation of the right shoulder.  On 
examination, right shoulder abduction was accomplished to 141 
degrees, as compared to full or normal shoulder abduction of 
180 degrees, while external rotation was possible to 72 
degrees, as compared to full or normal external rotation of 
90 degrees.  However, the examination report also shows that 
there was no right shoulder tenderness, deformity, swelling, 
subluxation or instability.  Right shoulder forward elevation 
was accomplished to 186 degrees, as compared to full or 
normal shoulder elevation of 180 degrees, while internal 
rotation was accomplished to 90 degrees, which constitutes 
full or normal internal rotation.  

The Board recognizes that the June 1997 examination shows 
that the veteran exhibited limitation of certain right 
shoulder movement; such limitation would support his 
complaints of pain on right shoulder elevation.  See DeLuca, 
supra.  However, even taking into consideration the 
functional impairment demonstrated on examination, the Board 
must conclude that the preponderance of the evidence is 
against his claim for a compensable evaluation for his right 
shoulder separation residuals.  It must be emphasized, in 
that regard, that the veteran achieved at least full range of 
motion with reference to two of the four shoulder movements 
tested, and that the examiner failed to find any right 
shoulder pathology; rather, there was no right shoulder 
tenderness, deformity, swelling, subluxation or instability.  
The veteran's claim for a compensable evaluation for his 
right shoulder separation residuals, accordingly, fails.

III.  Right Hand and Right Little Finger Injury Residuals

The severity of a disability characterized as right hand and 
right little finger injury residuals is ascertained by the 
application of rating criteria set forth in Diagnostic Code 
5227 of the Schedule, which stipulates, in effect, that 
ankylosis of either the 

fourth or fifth (little) finger is noncompensable, unless 
that finger is extremely unfavorably ankylosed, in which case 
it will be deemed to be analogous to amputation.  In 
addition, limitation of wrist motion, with dorsiflexion of 
less than 15 degrees, or palmar flexion limited in line with 
the forearm, is considered to be 10 percent disabling 
(Diagnostic Code 5215).  Limitation of wrist motion that is 
not manifested by that degree of disability is 
noncompensable; see 38 C.F.R. § 4.31 (1999).

The Board finds that the criteria for the assignment of a 
compensable evaluation for right hand and right little finger 
injury residuals are not met.  The report of the June 1997 VA 
examination, while noting the veteran's complaints of "hand 
cramping with writing," and decreased range of motion on 
extension of the metacarpophalangeal joint of the fifth 
(little) finger, shows that there was no right hand or right 
wrist tenderness, deformity or edema.  It also shows that 
there were no anatomical or functional defects.  The veteran 
was able to make a fist with his right hand; the report 
indicates that no problems with right hand dexterity were 
noted.  In addition, while there was decreased right fifth 
metacarpophalangeal range of motion, the report does not show 
that the right little finger was ankylosed.  Similarly, it 
shows that the veteran was able to approximate the right 
thumb to the second, third, fourth and fifth fingers, and the 
second, third, fourth and fifth fingers to the midpalmar 
crease, without difficulty.

In brief, the medical evidence does not demonstrate that the 
right little (fifth) finger is extremely unfavorably 
ankylosed.  In addition, it does not demonstrate that there 
is any limitation of wrist motion or other impairment of the 
hand that would warrant a 10 percent rating pursuant to 
Diagnostic Code 5215, when the provisions of 38 C.F.R. § 4.31 
are considered.

The Board further notes that the evidence does not 
demonstrate that the veteran's right hand and right little 
finger injury residuals are productive of functional 
impairment.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40 
and 4.45 (1999).  To the contrary, the June 1997 VA 
examination report specifically indicates that no 

significant functional defects were noted, and that there 
were no significant sequelae to the right hand and fifth 
finger injuries, other than for decreased motion on extension 
of the metacarpophalangeal joint of the fifth finger; the 
examiner in particular noted that "[t]his does not 
significantly impair the function of the right hand."  The 
examiner further noted the complaints of the veteran of hand 
cramps when writing, and indicated that it was "[d]ifficult 
to relate this with the remote injury."

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for right hand and right little finger injury 
residuals.  That claim, accordingly, fails.


ORDER

An increased rating from an original grant of service 
connection for a low back disability, currently evaluated as 
10 percent disabling, is denied.  An increased (compensable) 
evaluation from an original grant of service connection for 
right shoulder separation residuals is denied.  An increased 
(compensable) evaluation from an original grant of service 
connection for right hand and right little finger injury 
residuals is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

